DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 112(b) rejection to claim 6 has been withdrawn in light of the instant amendment.
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
For claim 1, 12 and 19, Applicant argues that that the cited references do not disclose 
the amended limitation of an operating frequency of the device memory is dynamically adjusted according to a state of transmission of data to the device memory or a state of reception of data from the device memory as indicated by the coherency state of the device memory.  The Office disagrees.
Specifically, Roberts discloses power supply to memory is dynamically controlled 
according to coherency state  (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid), 
Marolia discloses a device coherency engine (DCOH) and accelerator memory (Marolia [0131] A CXL.mem-compliant accelerator device implements a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents. A request agent may be any processing device including a CPU, GPU, other accelerator, or I/O device that can access the device memory. One implementation of DCOH implements a tracker to track coherent copies of each cache line requested by agents, referred to herein as a “coherency tracker.” [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.),
and Misaka discloses two technologies to adjust memory power consumption: power and operation clock. (Misaka [0026] In general, as technologies to make the consumption current small, there are two technologies. One is power gating technology wherein power shutout to shut out power source voltage and action block shutout to shut out operation clock and the like are arranged to plural processors and ASIC loaded on digital LSI, and the other is power control technology wherein power source voltage or operation frequency is controlled for the processors and ASIC.)
Roberts, Marolia and Misaka are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Misaka before him or her to modify the Roberts-Marolia’s system with Misaka’s teaching. The motivation for doing so would be to have simple substitution of one known element (operation frequency) for another (power source) to obtain predictable results (power consumption control).
The combination of Roberts, Marolia and Misaka teaches the amended limitation of claims 1, 12 and 19.
For claim 4, Applicant argued that Roberts does not teach or suggest that when the entire device memory is in the invalid stoic, the power supply of/the device memory is cutoff.  The Office disagrees. Specifically, Roberts teaches all memory segments that no longer are needed are powered down (Roberts [0094] While it is possible that only a subset of the cache segments 12 that are no longer required are placed in the power saving state, a greater power saving will be achieved if all cache segments that no longer are needed are powered down.)
For claim 16, limitation substantially similar to claim 4, Marolia discloses accelerator memory and Roberts discloses the power control of memory (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
Applicant’s arguments for dependent claims 7-10 and 17-18 are based on their respective base independent claims 1 and 12, which are addressed above.
Applicant’s arguments for dependent claims 2-5, 7-11, 13-18 and 20  are based on their respective base independent claims 1, 12 and 19, which are addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20110093654 A1),  in view of Marolia (US 20210200545 A1), further in view of Misaka et al. (US 20070083779 A1).  
Regarding Claim 1, Roberts teaches
A semiconductor device, comprising; a device memory: (Roberts [0002] This invention relates to the field of data processing devices. More particularly, the invention relates to data processing devices having a memory for storing data.)
wherein a power supply of the device memory is dynamically adjusted based on the coherency state, (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid) 
and wherein an operating frequency of the device memory is dynamically adjusted according to a state of transmission of data to the device memory or a state of reception of data from the device memory as indicated by the coherency state of the device memory.
(Roberts [0093] When a cache location is not currently being used to cache data, then it is invalid and so is in state 50 of FIG. 2 [0094] FIG. 3 shows a flow diagram illustrating a cache maintenance method according to one example of the present technique. The flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data. [0105]  A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0107]  By providing a cache compaction mechanism for dynamically adjusting the effective cache size, power consumption can be significantly reduced while maintaining system performance.)
	Roberts does not teach and a device coherency engine (DCOH) that shares a coherency state of the device memory based on data in a host device and a host memory,	and wherein an operating frequency of the device memory is dynamically adjusted according to a state of transmission of data to the device memory or a state of reception of data from the device memory as indicated by the coherency state of the device memory.
However, Marolia teaches and a device coherency engine (DCOH) that shares a coherency state of the device memory based on data in a host device and a host memory, (Marolia abst: An apparatus and method for hybrid software-hardware coherency. For example, one embodiment of an apparatus comprises: one or more processing elements to process data; a memory controller to couple the one or more processing elements to a device memory; an interconnect to couple the one or more processing elements to a host processor memory and to couple a host processor to the device memory. [0131] A CXL.mem-compliant accelerator device implements a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents. A request agent may be any processing device including a CPU, GPU, other accelerator, or I/O device that can access the device memory. One implementation of DCOH implements a tracker to track coherent copies of each cache line requested by agents, referred to herein as a “coherency tracker.”) transmission of data to the device memory or reception of data from the device memory (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.) 
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
Roberts-Marolia does not teach wherein an operating frequency 
However, Misaka teaches wherein an operating frequency (Misaka [0026] In general, as technologies to make the consumption current small, there are two technologies. One is power gating technology wherein power shutout to shut out power source voltage and action block shutout to shut out operation clock and the like are arranged to plural processors and ASIC loaded on digital LSI, and the other is power control technology wherein power source voltage or operation frequency is controlled for the processors and ASIC.)
Roberts, Marolia and Misaka are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Misaka before him or her to modify the Roberts-Marolia’s system with Misaka’s teaching. The motivation for doing so would be to have simple substitution of one known element (operation clock) for another (power source) to obtain predictable results (power consumption control)
	Regarding Claim 2, Roberts, Marolia and Misaka teach
The semiconductor device of claim 1, wherein the DCOH is included in an accelerator or a memory controller connected between the device memory and the host device. (Marolia [0131] A CXL.mem-compliant accelerator device implements a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents. A request agent may be any processing device including a CPU, GPU, other accelerator, or I/O device that can access the device memory.)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
	Regarding Claim 3, Roberts, Marolia and Misaka teach
The semiconductor device of claim 1, wherein the coherency state of the device memory includes an invalid state, a shared state, a modified state, and an exclusive state. (Marolia [0150] In some embodiments, the hybrid coherency tracker 1285 may utilize additional states such as MSI, MESI, or MOESI (modified, owned, exclusive, shared, invalid).)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
	Regarding Claim 4, Roberts, Marolia and Misaka teach
The semiconductor device of claim 3, wherein when the entire device memory is in the invalid state, the power supply of the device memory is cut off. (Roberts [0016] power control circuitry configured to control said power supply circuitry to place in a power saving state at least one of said cache segments that, following eviction of said evictable cached data by said cache compacting mechanism, are not required to store cached data. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] While it is possible that only a subset of the cache segments 12 that are no longer required are placed in the power saving state, a greater power saving will be achieved if all cache segments that no longer are needed are powered down.)
Regarding Claim 5, Roberts, Marolia and Misaka teach
The semiconductor device of claim 3, wherein when the coherency state is the invalid state, (Roberts [0016] power control circuitry configured to control said power supply circuitry to place in a power saving state at least one of said cache segments that, following eviction of said evictable cached data by said cache compacting mechanism, are not required to store cached data. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283.) (i.e. when the coherency state is invalid, cut off the power supply of the device memory)
	Roberts-Marolia does not teach when the coherency state is the invalid state, an operation clock supplied to the device memory is blocked.
	However, Misaka teaches an operation clock supplied to the device memory is blocked 
(Misaka [0026] In general, as technologies to make the consumption current small, there are two technologies. One is power gating technology wherein power shutout to shut out power source voltage and action block shutout to shut out operation clock and the like are arranged to plural processors and ASIC loaded on digital LSI, and the other is power control technology wherein power source voltage or operation frequency is controlled for the processors and ASIC.)
Roberts, Marolia and Misaka are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Misaka before him or her to modify the Roberts-Marolia’s system with Misaka’s teaching. The motivation for doing so would be to have simple substitution of one known element (operation clock) for another (power source) to obtain predictable results (power consumption control)
Regarding Claim 11, Roberts, Marolia and Misaka teach
The semiconductor device of claim 1, wherein the coherency state is shared by a metafield signal between the host device and the DCOH (Marolia [0149] In one embodiment, the device coherency engine 1280 includes a hybrid coherency tracker 1285 to ensure that the data shared over the coherent link 1240 is maintained in a consistent state. For example, if the data retrieved from the accelerator device memory 1295 and stored in the cache(s) 1215 is modified, then the device coherency engine 1280 updates the corresponding state in the hybrid coherency tracker 1285 to ensure that any entity attempting to access the data sees that it has been modified in the processor’s 1200 cache(s) 1215.)  (i.e. the coherency tracker shares the metafield signal)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
Regarding Claim 12, Roberts teaches
A computing system, comprising: a semiconductor device connected to a host device (Roberts [0002] This invention relates to the field of data processing devices. More particularly, the invention relates to data processing devices having a memory for storing data.)
wherein a power supply to the at least one accelerator memory is dynamically controlled by the semiconductor device according to the coherency state, (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, The flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
and wherein an operating frequency of the at least one accelerator memory is dynamically adjusted according to a state of transmission of data to the at least one accelerator memory or a state of reception of data from the at least one accelerator memory as indicated by the coherency state of the at least one accelerator memory. (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid.)
	Roberts does not teach a semiconductor device connected to a host device through a Compute eXpress Link (CXL) interface, wherein the semiconductor device comprises: at least one accelerator memory that stores data; and an accelerator that shares a coherency state of the at least one accelerator memory with the host device, and wherein an operating frequency of the at least one accelerator memory is dynamically adjusted according to a state of transmission of data to the at least one accelerator memory or a state of reception of data from the at least one accelerator memory as indicated by the coherency state of the at least one accelerator memory.
However, Marolia teaches a semiconductor device connected to a host device through a Compute eXpress Link (CXL) interface, wherein the semiconductor device comprises: (Marolia abst: An apparatus and method for hybrid software-hardware coherency. For example, one embodiment of an apparatus comprises: one or more processing elements to process data; a memory controller to couple the one or more processing elements to a device memory; an interconnect to couple the one or more processing elements to a host processor memory and to couple a host processor to the device memory. [0131] A CXL.mem-compliant accelerator device implements a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents.) at least one accelerator memory that stores data; (Marolia [0169] For a compute express link (CXL) interconnect 1240 with an accelerator device 1250 operating in indirect access mode, the accelerator device 1250 routes requests targeted to accelerator memory 1295 towards the processor 1200. In one embodiment, these requests are formatted as read/write requests directed to host memory 1230.) and an accelerator that shares a coherency state of the at least one accelerator memory with the host device, (Marolia [0131] A request agent may be any processing device including a CPU, GPU, other accelerator, or I/O device that can access the device memory. One implementation of DCOH implements a tracker to track coherent copies of each cache line requested by agents, referred to herein as a “coherency tracker.”)
and wherein an operating frequency of the at least one accelerator memory is dynamically adjusted according to a state of transmission of data to the at least one accelerator memory or a state of reception of data from the at least one accelerator memory as indicated by the coherency state of the at least one accelerator memory. (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker.
Roberts-Marolia does not teach and wherein an operating frequency of the at least one accelerator memory is dynamically adjusted according to a state of transmission of data to the at least one accelerator memory or a state of reception of data from the at least one accelerator memory as indicated by the coherency state of the at least one accelerator memory. (Misaka [0026] In general, as technologies to make the consumption current small, there are two technologies. One is power gating technology wherein power shutout to shut out power source voltage and action block shutout to shut out operation clock and the like are arranged to plural processors and ASIC loaded on digital LSI, and the other is power control technology wherein power source voltage or operation frequency is controlled for the processors and ASIC.)
Roberts, Marolia and Misaka are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Misaka before him or her to modify the Roberts-Marolia’s system with Misaka’s teaching. The motivation for doing so would be to have simple substitution of one known element (operation clock) for another (power source) to obtain predictable results (power consumption control)
Regarding Claim 13, Roberts, Marolia and Misaka teach
The computing system of claim 12, wherein the coherency state of the at least one accelerator memory includes an invalid state, a shared state, a modified state, and an exclusive state. (Marolia [0150] In some embodiments, the hybrid coherency tracker 1285 may utilize additional states such as MSI, MESI, or MOESI (modified, owned, exclusive, shared, invalid).)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
	Regarding Claim 14, Roberts, Marolia and Misaka teach
The computing system of claim 13, wherein when the entire accelerator memory is in the invalid state, the power supply to the accelerator memory is cut off. (Marolia discloses accelerator memory) (Roberts [0016] power control circuitry configured to control said power supply circuitry to place in a power saving state at least one of said cache segments that, following eviction of said evictable cached data by said cache compacting mechanism, are not required to store cached data. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283.)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
	Regarding Claim 16, Roberts, Marolia and Misaka teach
The computing system of claim 13, wherein when some of a plurality of accelerator memories are in the invalid state, the power supply to the accelerator memories that are in the invalid state is cut off.  (Marolia discloses accelerator memory) (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data. [0094] While it is possible that only a subset of the cache segments 12 that are no longer required are placed in the power saving state, a greater power saving will be achieved if all cache segments that no longer are needed are powered down.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
Regarding Claim 19, Roberts teaches
A semiconductor device connected to a host device, comprising: a memory device that includes at least one working memory that store data; (Roberts [0002] This invention relates to the field of data processing devices. More particularly, the invention relates to data processing devices having a memory for storing data.)
wherein a power supply to at least one the working memory is dynamically controlled by the semiconductor device according to the coherency state, (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
and wherein an operating frequency of the at least one working memory is dynamically adjusted according to a state of transmission of data to the at least one working memory or a state of reception of data from the at least one working memory as indicated by the coherency state of the at least one working memory. (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid.)
Roberts does not teach and a memory controller that shares a coherency state of at least one the working memory with the host device, and wherein an operating frequency of the at least one working memory is dynamically adjusted according to a state of transmission of data to the at least one working memory or a state of reception of data from the at least one working memory as indicated by the coherency state of the at least one working memory. 
However, Marolia teaches a memory controller that shares a coherency state of at least one the working memory with the host device, (Marolia [0149] In one embodiment, the device coherency engine 1280 includes a hybrid coherency tracker 1285 to ensure that the data shared over the coherent link 1240 is maintained in a consistent state. For example, if the data retrieved from the accelerator device memory 1295 and stored in the cache(s) 1215 is modified, then the device coherency engine 1280 updates the corresponding state in the hybrid coherency tracker 1285 to ensure that any entity attempting to access the data sees that it has been modified in the processor's 1200 cache(s) 1215.) transmission of data to the device memory or reception of data from the device memory (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.) 
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
Roberts-Marolia does not teach and wherein an operating frequency of the at least one working memory is dynamically adjusted according to a state of transmission of data to the at least one working memory or a state of reception of data from the at least one working memory as indicated by the coherency state of the at least one working memory.
However, Misaka teaches and wherein an operating frequency of the at least one working memory is dynamically adjusted according to a state of transmission of data to the at least one working memory or a state of reception of data from the at least one working memory as indicated by the coherency state of the at least one working memory. (Misaka [0026] In general, as technologies to make the consumption current small, there are two technologies. One is power gating technology wherein power shutout to shut out power source voltage and action block shutout to shut out operation clock and the like are arranged to plural processors and ASIC loaded on digital LSI, and the other is power control technology wherein power source voltage or operation frequency is controlled for the processors and ASIC.)
Roberts, Marolia and Misaka are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia and Misaka before him or her to modify the Roberts-Marolia’s system with Misaka’s teaching. The motivation for doing so would be to have simple substitution of one known element (operation clock) for another (power source) to obtain predictable results (power consumption control)
Regarding Claim 20, Roberts, Marolia and Misaka teach
The semiconductor device of claim 19, wherein the memory controller shares the coherency state of the working memory through a metafield flag. (Marolia [0149] In one embodiment, the device coherency engine 1280 includes a hybrid coherency tracker 1285 to ensure that the data shared over the coherent link 1240 is maintained in a consistent state. For example, if the data retrieved from the accelerator device memory 1295 and stored in the cache(s) 1215 is modified, then the device coherency engine 1280 updates the corresponding state in the hybrid coherency tracker 1285 to ensure that any entity attempting to access the data sees that it has been modified in the processor’s 1200 cache(s) 1215.)
Roberts and Marolia are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts and Marolia before him or her to modify the Roberts’ system with Marolia’s teaching. The motivation for doing so would be to have (Marolia abst, [0131]) a device coherency engine (DCOH) to maintain a coherent view of the device memory across all request agents by coherency tracker to protect data.
Claim(s) 7-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20110093654 A1),  in view of Marolia (US 20210200545 A1), further in view of Misaka et al. (US 20070083779 A1), further in view of Raheja et al. (US 20210191737 A1).  
Regarding Claim 7, Roberts, Marolia and Misaka teach
The semiconductor device of claim 3, wherein the device memory includes a plurality of device memories, and the power supply of each device memory of the plurality of device memories is independently controlled according to the coherency state for each device memory of the plurality of device memories. (Roberts [0017] The present technique provides a system having a memory for storing data and a cache memory for storing cached data from the memory. The cache memory is partitioned into a plurality of cache segments which can selectively be supplied with power by power supply circuitry. )
Roberts-Marolia-Misaka does not teach wherein each of the plurality of device memories is connected to a plurality of channels,
However, Raheja teaches wherein each of the plurality of device memories is connected to a plurality of channels, (Raheja [0015] a plurality of memory channels and corresponding plurality of memories coupled to respective memory channels)
Roberts, Marolia, Misaka and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia, Misaka and Raheja before him or her to modify the Roberts-Marolia-Misaka’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Regarding Claim 8, Roberts, Marolia, Misaka and Raheja teach
The semiconductor device of claim 7, wherein when some of the plurality of device memories are in the invalid state, the power supply is cut off to the device memories of the plurality of device memories that are in the invalid state. (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.)
Regarding Claim 9, Roberts, Marolia, Misaka and Raheja teach
The semiconductor device of claim 8, wherein a channel of each of the plurality of device memories that are in the invalid state is turned off  Roberts discloses device memories in the invalid state is turned off (Roberts [0017] The present technique provides a system having a memory for storing data and a cache memory for storing cached data from the memory. The cache memory is partitioned into a plurality of cache segments which can selectively be supplied with power by power supply circuitry.) (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid.) and Raheja disclosed shutting off power to memory channels (Raheja [0010] Power savings is improved by shutting power off to memory channels in a system level sleep mode. [0015] a plurality of memory channels and corresponding plurality of memories coupled to respective memory channels)
Roberts, Marolia, Misaka and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia, Misaka and Raheja before him or her to modify the Roberts-Marolia-Misaka’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Regarding Claim 10, Roberts, Marolia, Misaka and Raheja teach
The semiconductor device of claim 8, wherein when only a partial area of the device memory is in a valid state, (Roberts FIG. 7. The valid data moved, invalid remained.) 
only an area in the invalid state is refreshed by a refresh operation, and remaining areas of the device memory are not refreshed by the refresh operation. (Raheja [0010] In some implementations, during a system level sleep state mode, data such as system state information is moved from current memories to a fewer number of memories to reduce the number of memories and physical layer memory channel interfaces that are in low power mode and in self-refresh mode. In these implementations, the power is turned off for all the physical layer memory channel interfaces and corresponding memories that have their state information moved to other memories. Power savings is improved by shutting power off to memory channels in a system level sleep mode.)
Roberts, Marolia, Misaka and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia, Misaka and Raheja before him or her to modify the Roberts-Marolia-Misaka’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Regarding Claim 17, Roberts, Marolia and Misaka teach
The computing system of claim 16, wherein of each of the accelerator memories in the invalid state is turned off  Marolia discloses accelerator memory (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.) and Roberts discloses device memories in the invalid state is turned off (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.) (i.e. cache memory is device memory, the cache locations from which data is evicted are marked as invalid, the power control controls the power supply to place into power saving state following the marking of invalid)
Roberts-Marolia-Misakadoes not teach a channel of memories
However, Raheja teaches a channel of memories (Raheja [0015] a plurality of memory channels and corresponding plurality of memories coupled to respective memory channels)
Roberts, Marolia, Misaka and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia, Misaka and Raheja before him or her to modify the Roberts-Marolia-Misaka’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Regarding Claim 18, Roberts, Marolia and Misaka teach
The computing system of claim 16, wherein when only a partial area of the accelerator memory is in a valid state, Marolia discloses accelerator memory (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.) and Roberts disclose valid states (Roberts FIG. 7. The valid data moved, invalid remained.)
Roberts, Marolia and Misaka does not teach only an area in the invalid state is refreshed by a refresh operation, and remaining areas of the device memory are not refreshed by the refresh operation.
However, Raheja teaches only an area in the invalid state is refreshed by a refresh operation, and remaining areas of the device memory are not refreshed by the refresh operation. (Raheja [0010] In some implementations, during a system level sleep state mode, data such as system state information is moved from current memories to a fewer number of memories to reduce the number of memories and physical layer memory channel interfaces that are in low power mode and in self-refresh mode. In these implementations, the power is turned off for all the physical layer memory channel interfaces and corresponding memories that have their state information moved to other memories. Power savings is improved by shutting power off to memory channels in a system level sleep mode.)
Roberts, Marolia, Misaka  and Raheja are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia, Misaka  and Raheja before him or her to modify the Roberts-Marolia-Misaka’s system with Raheja’s teaching. The motivation for doing so would be to have (Raheja abst, [0015]) memories coupled to memory channels for providing power savings control at channel level.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20110093654 A1),  in view of Marolia (US 20210200545 A1), further in view of Misaka et al. (US 20070083779 A1), further in view of Anyuru (US 20150378424 A1).  
Regarding Claim 15, Roberts, Marolia and Misaka teach
The computing system of claim 13, wherein when only a partial area of the accelerator memory is used, the accelerator memory is dynamically adjusted. Marolia discloses accelerator memory (Marolia [0149] The data is then copied from the accelerator device memory 1295 and transmitted over the coherent link 1240 to the cache(s) 1215 of the processor 1200.) and Roberts discloses dynamically adjust power supply to partial area of memory (Roberts FIG. 3  and FIG. 7 show the flow of eviction of cache data, marking as invalid, and power of cache following the marking of invalid. [0094] At step 100, the eviction selection mechanism 35 selects data stored in one or more cache locations as evictable cached data. At step 110, cache compaction is performed. [0105] A method of cache compaction is shown in FIG. 7. [0106] The locations from which data is evicted within the source segment are then marked as invalid at step 283. [0094] After the cache compaction has been performed, the flow then proceeds to step 120 where the power control mechanism 22 controls the power supply unit 15 to place into a power saving state at least one cache segment that is not required to store any cache data, following eviction of the evictable cached data.)
Roberts-Marolia-Misaka does not teach a bandwidth of the accelerator memory is dynamically adjusted
	However, Anyuru teaches a bandwidth of memory is dynamically adjusted (Anyuru [0014] A memory-bandwidth measurement circuit repeatedly measures run-time bandwidth utilization of the memory circuit, while a controller circuit dynamically adjusts the voltage-frequency operating point of the memory circuit as a function of the measured run-time bandwidth utilization. [0030] When the bandwidth utilization increases above a first preconfigured value BW_UTILIZATION_HIGH_1, the SBAG 101 “signals” this change to a memory bandwidth utilization module (MBUM) 104. Note that the preconfigured threshold value BW_UTILIZATION_HIGH_1 can be adjustable)
Roberts, Marolia, Misaka and Anyuru are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Roberts, Marolia, Misaka and Anyuru before him or her to modify the Roberts-Marolia-Misaka’s system with Anyuru’s teaching. The motivation for doing so would be to have simple substitution of one known element (bandwidth) for another (power source) to obtain predictable results (memory control)









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                        /GAUTAM SAIN/Primary Examiner, Art Unit 2135